Case 2:19-bk-21521-NB        Doc 96 Filed 10/28/19 Entered 10/28/19 14:12:01        Desc
                              Main Document    Page 1 of 5


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LINDSEY L. SMITH (SBN 265401)
  3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Suite 1700
  4   Los Angeles, California 90067
      Telephone: (310) 229-1234; Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.com, JYO@LNBYB.com, LLS@LNBYB.com
  6   Proposed Attorneys for Chapter 11 Debtor
  7   and Debtor in Possession

  8

  9                         UNITED STATES BANKRUPTCY COURT

10                           CENTRAL DISTRICT OF CALIFORNIA

11                                   LOS ANGELES DIVISION

12

13    In re:                                      Case No. 2:19-bk-21521-NB

14    TATUNG COMPANY OF AMERICA,                  Chapter 11
      INC.,
15
               Debtor and Debtor in Possession.   NOTICE TO PROFESSIONALS OF
16
                                                  HEARING ON INTERIM APPLICATIONS
17                                                FOR APPROVAL OF FEES AND
                                                  REIMBURSEMENT OF EXPENSES
18
                                                  Hearing:
19                                                Date: December 17, 2019
                                                  Time: 1:00 p.m.
20
                                                  Place: Courtroom 1545
21                                                       255 East Temple Street
                                                         Los Angeles, California 90012
22

23

24

25

26

27

28
Case 2:19-bk-21521-NB      Doc 96 Filed 10/28/19 Entered 10/28/19 14:12:01                  Desc
                            Main Document    Page 2 of 5


 1          TO ALL ESTATE PROFESSIONALS:
 2          PLEASE TAKE NOTICE that a hearing will be held on December 17, 2019 at 1:00
 3   p.m., before the Honorable Neil W. Bason, United States Bankruptcy Judge for the Central
 4   District of California – Los Angeles Division, in Courtroom “1545” located at 255 East Temple
 5   Street, Los Angeles, California 90012, for the Court to consider the interim applications for
 6   approval of fees and reimbursement of expenses of the professionals who have been employed in
 7   the bankruptcy case of Tatung Company of America, Inc., the debtor and debtor-in-possession in
 8   the above-captioned chapter 11 bankruptcy case (the “Debtor”).
 9          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 2016-
10   1(a)(2):
11                 Other professional persons retained pursuant to court approval may
12                 also seek approval of interim fees at this hearing, provided that they
13                 file and serve their applications in a timely manner. Unless
14                 otherwise ordered by the court, hearings on interim fee applications
15                 will not be scheduled less than 120 days apart.
16          PLEASE TAKE FURTHER NOTICE that Levene, Neale, Bender, Yoo & Brill L.L.P.
17   (“LNBYB”), proposed bankruptcy counsel to the Debtor, will be filing and serving a notice (the
18   “Notice”) of its interim application for approval of fees and reimbursement of expenses on or
19   before Tuesday, November 26, 2019. If you wish for LNBYB to include in the Notice the
20   amount of interim fees and expenses that you will be requesting, you must furnish this
21   information to LNBYB, attention Juliet Y. Oh no later than 1:00 p.m. (Pacific Time) on Friday,
22   November 22, 2019. Otherwise, you will be required to file and serve your own notice.
23   ///
24   ///
25   ///
26   ///
27
28
                                                     2
Case 2:19-bk-21521-NB     Doc 96 Filed 10/28/19 Entered 10/28/19 14:12:01          Desc
                           Main Document    Page 3 of 5


 1         PLEASE TAKE FURTHER NOTICE that all interim applications for approval of fees
 2   and reimbursement of expenses must comply with Local Bankruptcy Rule 2016-1(a)(1).
 3   Dated: October 28, 2019           TATUNG COMPANY OF AMERICA, INC.
 4
 5
 6
                                       By:
 7                                            RON BENDER
 8                                            JULIET Y. OH
                                              LINDSEY L. SMITH
 9                                     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                       Proposed Counsel for Chapter 11 Debtor and
10                                     Debtor-in-Possession
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
Case 2:19-bk-21521-NB          Doc 96 Filed 10/28/19 Entered 10/28/19 14:12:01                     Desc
                                Main Document    Page 4 of 5

 1                            PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 3
     A true and correct copy of the foregoing document NOTICE TO PROFESSIONALS OF HEARING ON
 4   INTERIM APPLICATIONS FOR APPROVAL OF FEES AND REIMBURSEMENT OF EXPENSES will
     be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
 5   2(d); and (b) in the manner stated below:

     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On October 28, 2019, I checked the CM/ECF docket for this bankruptcy case
 7   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
     to receive NEF transmission at the email addresses stated below:
 8
         •   Ron Bender rb@lnbyb.com
 9       •   Jeffery D Hermann jhermann@orrick.com
         •   Joon M Khang joon@khanglaw.com
10       •   Ian Landsberg ilandsberg@sklarkirsh.com,
             lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadden@sklarkirsh.com;ilandsberg
11           @ecf.inforuptcy.com
         •   Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
12       •   Leib M Lerner leib.lerner@alston.com, autodockettest-lax@alston.com
         •   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
13       •   Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
         •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
14
15   2. SERVED BY UNITED STATES MAIL: On October 28, 2019, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
16   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
17   completed no later than 24 hours after the document is filed.

18
                                                               Service information continued on attached page
19
20
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
21   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on October 28, 2019, I served the following persons and/or entities by personal delivery, overnight mail
22   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
23   mail to, the judge will be completed no later than 24 hours after the document is filed.

24   None.

25
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
26   true and correct.

27    October 28, 2019              Stephanie Reichert                  /s/ Stephanie Reichert
      Date                          Type Name                           Signature
28
        Case 2:19-bk-21521-NB     Doc 96 Filed 10/28/19 Entered 10/28/19 14:12:01          Desc
                                   Main Document    Page 5 of 5
Tatung Company Of America, Inc.
File No. 8973
OUST, Professionals



E&W Consulting, LLC                  Six Degrees Law Group               Office of the United States Trustee
Attn: Jason Chen                     Attn: Edgar D. Park                 915 Wilshire Blvd., Suite 1850
5002 French Creek Road               100 Wilshire Boulevard, Suite 700   Los Angeles, CA 90017
Shingle Springs, CA 95682            Santa Monica, California 90401
